Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 58-62 AND 65-66 are all the claims.
2.	Claims 63-64 are canceled and Claims 58-60 are amended in the Response of 7/5/2022.
3.	Applicant’s election of species for: element (iv) (or 2C7 clone CDRs) in Claim 58; blood; and hematologic cancer in the reply filed on 10/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Sequences of SEQ ID NOS: 24 and 4 are provisionally elected as corresponding to the 2C7 VH/VL CDRs of element (iv) in Claim 58, and which sequences are present in Claims 59-60.
4.	The non-elected species for the antibody clones in Claims 58-60 and the cancers of Claims 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
5.	Claims 58-62 AND 65-66 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection.



Rejections Maintained
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	The rejection of Claims 59 and 60(iv) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is maintained.
	(a) Applicants allege claims 59 and 60(iv) further limit the subject of claim 58, the claim on which they depend. Specifically, claims 59 and 60(iv) specify that the heavy chain variable region and the light chain variable region of the claimed antibody have "at least 85% sequence identity" to the recited sequences. In contrast, claim 58 recites the sequences of the CDRs for the heavy chain variable regions and the light chain variable regions. As a consequence of the dependency from claim 58, the antibody or antigen binding fragment must comprise a combination of 6 CDR sequences according to one of claim 58(i)-(ix).
	Response to Arguments
To re-state and reiterate the specification teaches percent variation falling within the VL CDR1-3 for element (iv; 2C7 clone) at [0039 and 0041]:
“…or an amino acid sequence having at least 70%, more preferably one of at least 75%, 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100%, sequence identity to one of SEQ ID NOs 1, 10, 11, 12 or 2, 10, 11, 13 or 3, 10, 11, 14 or 4, 10, 11, 15…” and  “…(or an amino acid sequence having at least 70%, more preferably one of at least 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% or 100%, sequence identity to one of SEQ ID NOs 1, 10, 11, 12 or 2, 10, 11, 13 or 3, 10, 11, 14 or 4, 10, 11, 15…”, respectively.
The specification teaches percent variation falling within the VH CDR1-3 for element (iv; 2C7 clone) at [0040 and 0041]:
“…or an amino acid sequence having at least 70%, more preferably one of at least 75%, 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100%, sequence identity to one of SEQ ID NOs 21, 30 or 61, 31, 32 or 22, 30 or 61, 31, 33 or 23, 30 or 61, 31, 34 or 24, 30 or 61, 31, 35…” and
“…(or an amino acid sequence having at least 70%, more preferably one of at least 75%, 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100%, sequence identity to one of SEQ ID NOs 21, 30 or 61, 31, 32 or 22, 30 or 61, 31, 33 or 23, 30 or 61, 31, 34 or 24, 30 or 61, 31, 35…”, respectively.

b) Applicants allege the sequence variation permitted in claims 59 and 60(iv) is confined to the framework regions of the heavy chain variable region and the light chain variable region only and does not permit any variation in the CDRs.
Response to Arguments
The attorney’s comments are not read into the claims. Also, it is noted that the features upon which applicant relies (i.e., framework variations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Should Applicants wish to advance prosecution on the merits, amendment of the claims to restrict the percent variation to the frameworks for the VH and VL domains could overcome the rejection. 
Rejection is maintained.
NOTE: in the event of the rejoinder of non-elected species for the antibody clones possessing a percent variation, the same grounds for rejection was apply.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
8.	The rejection of Claims 58-62 AND 65-66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.
	Applicants have amended generic Claim 58 to recite that the anti-TIM-3 antibody and any variant therefor as defined by the dependent claims should possess the following properties: binding to the genus of all TIM-3 proteins; being therapeutically effective, in vivo, against the genus of TIM-3 expressing cancers; and being cytotoxic against the genus of all TIM-3 expressing cells.
a) Applicants allege the claims have been amended to specify (1) that the antibody or antigen binding fragment comprises a "human constant region," and (2) that the antibody or antigen binding fragment is "cytotoxic against TIM-3 expressing cells” in order to overcome the rejection.
Response to Arguments
The only working example in the specification in the showing a cytotoxicity anti-TIM-3 antibody is defined on pp. 48, line 15 – 49, line 11 and Figures 6-7. 

    PNG
    media_image1.png
    701
    577
    media_image1.png
    Greyscale
Applicants urging the Office to believe that the elected and examined anti-TIM-3 clone, 2C7, could alone and in itself produce the desired and claimed outcomes for the method invention is inapposite of what is shown. The possession of the claimed properties for the individual, standalone clone 2C7 are not demonstrated by these data, but only for a bispecific format with an anti-CD3 binding domain. It is indisputable and incontrovertible that the “anti-Tim-3 clone 2C7-anti CD3 bispecific antibody” is only what has been shown to yield a cytotoxic effect (ex vivo AML cell killing), in vitro. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
Accordingly, the claimed invention is not reflective of much less enabled by the limited experimental data of record for the anti-Tim-3 clone 2C7-anti CD3 bispecific antibody.

b) Applicants allege the present claims provide the skilled person with 9 different variants of a TIM-3-binding clone. Through routine experimentation and using common general knowledge in the art, a skilled artisan would have been able to combine any one of these clones with a human constant region to generate an antibody that functions by ADCC. All such antibodies would demonstrate the technical effect of AML cell killing, and as such, the claims are enabled across their full scope.
	Response to Arguments
	(i) As an initial observation, Applicants appear to have miscalculated their own number of claimed anti-Tim-3 antibody variants in citing the number “9.” Closer inspection reveals that for each of the 9 elements (i)-(ix) of Claim 58, there are two antibody variants contained within each romanette with each sharing common VL CDR1-3 but a different CDR1 for the corresponding VH CDR1-3. Accordingly, the total of all claimed Tim-3 antibody variants is 18.

(ii) As stated herein above, the only data shown by Applicants for cancer cell killing via ADCC (AML ex vivo) is for the anti-Tim-3 clone 2C7-anti CD3 bispecific antibody. The experiment does not even teach which anti-CD3 antibody was used in the bispecific format with the 2C7 clone where the specification teaches at p. 19 numerous possible anti-CD3 antibodies as potential recombinant partners for a bispecific format:
“In some embodiments, the antigen binding domain for CD3 or a CD3 polypeptide may
comprise the CDRs, light and heavy chain variable domains or other CD3- or CD3
polypeptide- binding fragment of e.g. anti-CD3 antibody clone OKT3 (eBioscience), clone
5 CD3-12 (AbD Serotec), clone UCHT1 (Southern Biotech) clone SP7 (Thermo Scientific Pierce Antibodies), clone SPV-T3b (Thermo Fisher Scientific), clone S4.1 (7D6) (Thermo Fisher Scientific), clone MEM-57 (AbD Serotec), clone 37895 (Miltenyi Biotec), clone CA- 3 (Abcam), clone 4D1 0A6 (Abbiotec), clone HIT3a (Abbiotec), clone LT3 (Source BioScience), clone B-B11 (MyBioSource.com), clone 17A2 (Novus Biologicals), clone 10BC3 (BioLegend), clone HAM25-1352(MBL International), clone CA-3 (Bosterbio), clone RBT-CD3 (Lifespan BioSciences), Ham25-1157 (Merck Millipore), clone CRIS-7
(Peninsula Laboratories International), clone 5B2, clone 2Q1160 (Santa Cruz
Biotechnology), clone M01, clone B1.1 (Abnova Corporation), clone EP449E (BioGenex),
clone 6B8D1G5, clone 6B1C12F3 (Sino Biological), clone CL1297 (Atlas Antibodies),15 clone CC23 (Creative Diagnostics), clone TR66 (Enzo Life Sciences), clone MEM-92
(Cedarlane), clone EPR4516 (Origene Technologies), clone 3A12H2 (Proteintech Group),
clone 33-2A3 (ALPCO), clone E272 (Biocare Medical), clone SP162, clone MRQ-39
(Sigma Aldrich), or clone F7.2.38 (Dako). “

It is not substantiated which combination of anti-CD3 VH/VL domains or VH/VL CDR1-3 are used in any given bispecific BiTE with any one of the 18 total anti-Tim-3 species of antibodies much less the elected 2C7 clone that are shown to result in cytotoxicity measured by AML cell killing. 
Neither generic Claim 58 nor even dependent Claim 62 mention structural features of anti-CD3 VH/VL domains, thus and contrary to Applicants allegations, the POSA would be required to test myriad combinations of known and yet-to-be-discovered anti-CD3 antibodies in a bispecific BiTE combination format with any one of the 20 anti-Tim-3 species of antibody under the assay conditions of the working example. Here, the only suggestion Applicants have given the POSA is to test the 2C7 clone of the 20 claimed anti-Tim-3 antibody species to begin testing with the universe of all possible anti-CD3 binding domains. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
 As regards the Wands decision, the Court does not provide sufficient guidance as to what a reasonable number of working examples should be. Specifically, the Court stated “No evidence is presented by either party on how many hybridomas would be viewed by those in the art as requiring undue experimentation to screen.” And bearing in mind the state of the art at the time of Wands invention the Court states “This process entails immunizing animals, fusing lymphocytes from immunized animals with myeloma cells to make hybridomas, and screening the antibodies produced by the hybridomas for the desired characteristics.” Applicants’ reliance on data that is neither presented nor claimed by way of which anti-CD3 embodiment was used in the BiTE(s) for testing, ignores the technical complexity of the instant BiTE antibodies in addition to the unpredictability of the myriad antibody embodiments actually being functionally capable of binding to both Tim-3 and CD3, in vivo, in order to treat the genus of all possible Tim-3-expressing cancer cells. Because WANDS does not provide sufficient guidance as to what a reasonable number of working embodiments should be for an unpredictable and technically complex art, Applicants have not overcome the rejection.
Finally, it is noted that Applicants reliance on arguments in place of evidence to establish that the myriad BiTE could be produced and used to the full extent of the claim scope and in meeting all of the claimed limitations, does not overcome the outstanding rejection of the claims.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

The anti-CD3 binding domain for the instant claimed BiTE is not at all apparent or transparent from the overall specification and by citation of reference art-known anti-CD3 antibodies. Applicants are requested to identify the VH/VL elements for the anti-CD3 binding domain portion of the instant claimed anti-Tim-3 x anti-CD3 BiTE constructs much less even include the format for a BiTE in the claimed method invention.
The rejection is maintained.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 58-62 AND 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 58 (and dependent claims thereof) recites the broad recitation “TIM-3 expressing cells”, and the claim also recites “the cancer expresses TIM-3” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643